Mr. Justice Thomas delivered the opinion of the court: Claimant asks an award of $11,364.32 as extra compensation for the construction of the Naval Armory at Chicago. It charges that in building the armory it was put to extra expense, not contemplated, due- to delays on the part of the State and to rise in the water level of Lake Michigan. To the declaration the State has filed a plea of former adjudication. The claimant filed a claim in this court, based on the same facts and circumstances as this, to the January term, 1930, and upon a hearing thereof the same was denied at the September term, 1930, and a rehearing denied November 12, 1930. (W. E. O’Neil Construction Co. vs. State, 6 Ct. Cl. 450.) The cause having once been heard and decided by this court will not be considered again. The claim is denied and the case dismissed.